Citation Nr: 0410059	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to March 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Cleveland, Ohio 
which denied service connection for a back disability and for a 
bilateral foot disability.  A Board hearing was requested and 
scheduled.  A March 2003 report of contact shows that the veteran 
withdrew his hearing request.  

During the course of the appeal, in a December 2002 rating 
decision, the RO denied service connection for residuals of 
frostbite of the hands.  This issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

The Board notes that the majority of the veteran's service medical 
records are unavailable, apparently having been destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  The 
only service medical record on file is the report of the veteran's 
separation medical examination.  Although the RO has made attempts 
to obtain additional service medical records, the Board finds that 
an additional attempt should be made.

The veteran has stated that he injured his back during service in 
approximately September or October 1945, when he was assigned to a 
Special Training Unit at Camp Shelby, Mississippi.  He said he was 
treated at sick call for this injury.  He reported that he was 
treated for fallen arches between October 1945 and February 1946 
at the Armor Replacement Center at a hospital at Fort Knox, 
Kentucky.  He related that he was given arch supports during 
service for a foot disability.

In March 2002, in reply to the most recent request for the 
veteran's service medical records, the NPRC stated that no search 
was possible based on the information furnished, and requested 
that the RO identify the veteran's complete unit at the time of 
treatment, to include company, regiment, and battalion at Camp 
Shelby.  The RO should contact the veteran and attempt to obtain 
these details.  The RO should attempt to obtain the veteran's 
service personnel records.  The RO should then make another 
attempt to obtain any additional service medical records 
concerning the veteran, to include clinical records, sick reports, 
and morning reports.  

In light of the foregoing, the case is remanded to the RO for the 
following action:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should inform the veteran to submit 
copies of all evidence in his possession pertinent to his claims 
which have not been previously submitted. 38 C.F.R. § 3.159(b)(1).

2.  The RO should contact the veteran and ask him to more fully 
identify the units to which he was assigned during service, to 
include company, regiment, and battalion at Camp Shelby and at 
Fort Knox.

3.  The RO should contact the NPRC and attempt to obtain any 
available personnel records pertaining to the veteran.  The RO 
should thereafter contact the NPRC or other appropriate service 
department, and attempt to obtain any available service medical 
records, morning reports, and sick call reports.

4.  If the RO obtains evidence of in-service treatment for back or 
foot disabilities, the RO should schedule the veteran for a VA 
examination to determine the etiology of any current back or foot 
disabilities.

5.  Following completion of the foregoing, the RO should 
readjudicate the veteran's claims for service connection for a 
back disability and a bilateral foot disability.  If the claims 
are denied, the veteran and his representative should be issued a 
supplemental statement of the case, and given time to respond.  
The case should then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





